DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not). There are no claims 7 and 17 recite in the list of the claims.
Misnumbered claims 4 (second occurrence) and 14 (second occurrence) have been renumbered as claims 7 and 17 for propose of examination. Applicant must to provide amendment for these claims to meet the requirement.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

 	With respect to claims 1 and 12, the claims recite “triggering the second sensor to perform the sensor operation based at least in part on the predicted time” (claim 1) ; “trigger the second sensor to perform the sensor operation based at least in part on the predicted time” (claim12) are unclear because there is no technical operation being realized to identify for any condition occur for purpose of triggering at all.  The predicted time by itself is not enough to define for the claimed invention.
 	Dependent claims 2-11 and 13-20 are rejected based on the rejection of the base claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-14 and 17-20 are rejected under 35 U.S.C. 101 because the disclosed invention is inoperative and therefore lacks utility. Regarding claims 1 and 12, the claims recite “triggering the second sensor to perform the sensor operation based at least in part on the predicted time” (claim 1) ; “trigger the second sensor to perform the sensor operation based at least in part on the predicted time” (claim12), there is no technical performance operation being realized to identify for any condition occur for purpose of triggering at all.  The predicted time by itself is not enough to provide operation for the claimed invention to show improvement for a useful in a practical application. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7-14 and 17-20 are rejected under 35 U.S.C. 102(a) (1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Micks et al (US 20170177954).
 	With respect to claim 1, Micks et al teach a computer-implemented method for triggering a sensor operation (figures 1, 2, 7, pars 0042-0043, generate sensor operation), the method comprising: simulating operation of a first sensor (figures 1-2, lidar sensor, pars 0036, 0042); predicting , based at least in part on the simulated operation of the first sensor (lidar sensor), a time at which the first sensor (lidar sensor) will be aligned (moving) with a second sensor (camera) (figures 1-2, 5, 7, pars 0036, 0042); and triggering (generating/causing/initiating/actuating/starting/activating) the second sensor (camera) to perform the sensor operation (captured image/frame) based at least in part on the predicted time (figures 1-2,5, 7 and pars 0034, 0042-0043, 0045).
 	With respect to claim 2, Micks et al teach wherein simulating operation of the first sensor (lidar) comprises: receiving a set of initial parameters associated with the operation of the first sensor (pars 0016-0017, 0036); and generating a virtual sensor system based at least in part on the set of initial parameters (pars 0016-0017 and 0036).
 	With respect to claim 3, the computer-implemented method of claim 2, Micks et al teach wherein generating the virtual sensor system comprises training a predictive model based at least in part on the set of initial parameters, wherein the predictive model is configured to perform the predicting (figures 2, 7, pars 0016-0017 and 0027-0028).
 	With respect to claim 7 (suppose that applicant amend to correct the claim 4 second occurrence to claim 7 as indicated in the objection above), Micks et al teach wherein triggering the second sensor (camera) to perform the sensor operation comprises triggering (generating/causing/initiating/actuating/starting/activating) the second sensor to perform the sensor operation at the predicted time (figures 1-2, 5, 7, pars 0036, 0042).
 	With respect to claim 8, Micks et al teach wherein the first sensor is a Light Detection and Ranging (LiDAR) sensor and the second sensor is a camera (figures 1-2, pars 0036, 0042).
 	With respect to claim 9, the computer-implemented method of claim 8, Micks et al teach wherein the sensor operation is an image capture function of the camera (pars 0036, 0042).
 	With respect to claim 10, the computer-implemented method of claim 9, Micks et al teach further comprising determining a delay associated with the image capture function of the camera, wherein the delay results from a rolling shutter of the camera that causes the camera to capture different portions of image data of a scene at different times (pars 0042, 0050).
 	With respect to claim 11, the computer-implemented method of claim 10, wherein triggering the second sensor (camera) to perform the sensor operation (figures 1, 2, 7, pars 0042-0043, generate sensor operation) comprises triggering (generating/causing/initiating/actuating, starting/activating) the camera to perform the image capture function prior to or after the predicted time based at least in part on the delay (figures 1-2, pars 0036, 0042-0043).
 	With respect to claim 12, Micks et al teach a system (figures 1-2, pars 0042-0043 generate sensor operation) for triggering (generating/causing/initiating/actuating, starting/activating) a sensor operation, the system comprising: at least one processor; and at least one memory storing computer-executable instructions, wherein the at least one processor is configured to access the at least one memory and execute the computer- executable instructions (figures 1-2, pars 0025, 0067) to: simulate operation of a first sensor (figures 1-2, lidar sensor, pars 0036, 0042); predict, based at least in part on the simulated operation of the first sensor (lidar), a time at which the first sensor (lidar) will be aligned (moved) with a second sensor (camera) (figures 1-2, 5, 7, pars 0036, 0042); and trigger (generating/causing/initiating/actuating/starting/activating)  the second sensor (camera) to perform the sensor operation (captured image/frame) based at least in part on the predicted time ((figures 1-2,5, 7 and pars 0034, 0042-0043, 0045). 
 	With respect to claim 13, the system of claim 12, Micks et al teach wherein the at least one processor is configured to simulate operation of the first sensor by executing the computer-executable instructions to: receive a set of initial parameters associated with the operation of the first sensor (pars 0016-0017, 0036); and generate a virtual sensor system based at least in part on the set of initial parameters (pars 0016-0017 and 0036, positions, dimensions, heights).
 	With respect to claim 14, the system of claim 13, Micks et al teach wherein the at least one processor is configured to generate the virtual sensor system by executing the computer-executable instructions to train a predictive model based at least in part on the set of initial parameters, wherein the predictive model is configured to perform the predicting (figures 2, 7, pars 0016-0017, 0027-0028).
 	With respect to claim 17 (suppose that applicant amend to correct the claim 14 second occurrence to claim 17 as indicated in the objection above), Micks et al teach processor is configured to trigger (generating/causing/initiating/actuating/starting/activating) the second sensor (camera) to perform the sensor operation at the predicted time (figures 1-2, 5, 7, pars 0036, 0042).
 	With respect to claim 18, Micks et al teach wherein the first sensor is a Light Detection and Ranging (LiDAR) sensor and the second sensor is a camera, and wherein the sensor operation is an image capture function of the camera (pars 0036, 0042).
 	With respect to claim 19, the system of claim 18, Micks et al teach wherein the at least one processor is further configured to execute the computer-executable instructions to determine a delay associated with the image capture function of the camera, wherein the delay results from a rolling shutter of the camera that causes the camera to capture different portions of image data of a scene at different times (pars 0042, 0050).
 	With respect to claim 20, the system of claim 19, Micks et al teach wherein the at least one processor is configured to trigger (generating/causing/initiating/actuating/starting/activating) the second sensor (camera) to perform the sensor operation (captured image/frame) by executing the computer-executable instructions to trigger the camera to perform the image capture function prior to or after the predicted time based at least in part on the delay (figures 1-2, pars 0036, 0042-0043).
Allowable Subject Matter
Claims 4-6 and 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Oder et al (US 20180067489) discloses low-level sensor fusion.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/               Primary Examiner, Art Unit 2865